Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 14 have been amended and currently claims 1-15 are under examination. 
Drawings
The drawings are objected to because there appears to be a new matter issue with regards to the spring 15  since the location of spring 15 was not previously disclosed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “Support partition” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshihiro, JPH07206124.
Regarding claim 1, Toshihiro discloses a suction line (suction lines 8), a conveyor belt configured to receive and transport at least one substrate (Fig 1), wherein the conveyor belt comprises a plurality of perforations (perforations 3, Fig 4), a plurality of valves corresponding to the plurality of perforations fixed to the conveyor belt such that each valve opens and closes a corresponding perforation of the conveyor belt thereby allowing and impeding, respectively the passage of a fluid flow through the perforation, (valves shown in Fig 4)  wherein the vacuum system is configured to produce fluid suction through the plurality of perforations towards an interior of the suction line, generating a securing force of the at least one substrate to the conveyor belt (Fig 6), wherein in an area of the conveyor belt where the suction is applied, the valve comprises a mechanism configured to allow closing of the valve when there is no substrate over the corresponding perforation.  (a mechanism has been interpreted under broadest reasonable interpretation as valve spring configuration, Fig 6)
Regarding claim 2, Toshihiro discloses each and every limitation set forth in calim 1.  at least one support partition to guide and support the conveyor belt in its displacement, the support partition arranged forming at least one suction chamber which connects the suction of the fluid between the conveyor belt and the suction line.  (portion forming the suction chamber of element 2 which connects the suction of the fluid between the conveyor belt and the suction line, Fig 8)
Regarding claim 3, Toshihiro discloses each and every limitation set forth in claim 2.  a perforated plate arranged for the passage of the suction fluid therethrough between the conveyor belt and the suction line and, where appropriate, arranged between the suction chambers and the suction line.  (plate has been interpreted frame 7b , Fig 8)
Regarding claim 6, Toshihiro discloses each and every limitation set forth in claim 1.  Toshihiro discloses the mechanism is an auto-close mechanism. ( Fig 6 )
Regarding claim 7,  Toshihiro discloses each and every limitation set forth in claim 6.   Furthermore, Toshihiro discloses the configuration of the auto close mechanism configured to allow the closing of the valve comprises a guide which allows the free movement of the valve, such that when there is no substrate arranged over the corresponding perforation, the valve is moved by the guide and is closed by the suction itself of the vacuum system.  (guide has been interpreted as the configuration of valve, Fig 6)
Regarding claim 8, Toshihiro discloses each and every limitation set forth in claim 6.  Furthermore, Toshihiro discloses the configuration of the auto close mechanism which allows the closing of the valve comprises at least one spring which forces an open and/or closed position of the valve.  (Fig 6)
Regarding claim 9, Toshihiro discloses each and every limitation set forth in claim 1. Furthermore, Toshihiro discloses the mechanism is a commanded close mechanism.  (trans paragraphs 0031)
Regarding claim 10, Toshihiro discloses each and every limitation set forth in claim 9.  Furthermore, Toshihiro discloses a detection subsystem of the position of the at least one substrate on the conveyor belt, wherein the detection subsystem is configured to send instructions indicative of the positioning of the at least one substrate to the commanded close mechanism to close valves in a plurality of perforations on which no substrate is arranged.  (paragraph 0031)
Regarding claim 11, Toshihiro discloses each and every limitation set forth in claim 10.  Furthermore, Toshihiro discloses the commanded close mechanism is arranged covering the entire width of the conveyor belt along at least one specific longitudinal section of the conveyor belt, such that the commanded close mechanism is configured to close all the valves in the at least one specific longitudinal section of the conveyor belt and over the entire width of the conveyor belt, before receiving instructions from the detection subsystem.  (operation of the device disclosed by Toshihiro)
Regarding claim 13, Toshihiro discloses each and every limitation set forth in claim 9.  Furthermore, Toshihiro discloses each commanded close mechanism is configured to close valves for predetermined time interval.  (the operation of the device disclosed by Toshihiro is capable of closing valves for predetermined time interval )
Regarding claim 14,  Toshihiro discloses each and every limitation set forth in claim 9.  Furthermore, Toshihiro does not disclose the configuration of the commanded close mechanism which allows the closing of each valve comprises at least one spring which forces an open and/or closed position of the valve. (Fig 6)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshihiro, JPH07206124 in view of Liu US10358307.
Regarding claim 12, Toshihiro discloses each and every limitation set forth in claim 10.   However, Toshihiro does not explicitly disclose the perforations are arranged according to longitudinal alignments in a direction of travel of the conveyor belt, wherein the longitudinal alignments are distributed along a width of the conveyor belt, wherein there is an independent commanded close mechanism in correspondence with each longitudinal alignment of perforations and wherein each commanded close mechanism house at least one longitudinal section of its corresponding longitudinal alignment of perforations. 
Liu teaches  a conveyor belt  with a leading edge detection system , wherein the perforations are arranged in the longitudinal alignment having independent commanded close mechanism (Fig 3)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus disclosed by Yajima to have further incorporated configuration of Liu in order to deduce a belt having perforations disposed in a row pattern along the complete length of the belt as well as the width of the bet to prevent blind spot in transmitting the sensing and detecting signal of the light. (5:20-30)
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshihiro, JPH07206124 in view of  Isova, US8353591.
Regarding claim 15, Toshihiro discloses each and every limitation set forth in claim 1.   However, Toshihiro does not disclose a suction width regulating subsystem which in turns comprises at least one displaceable lateral plate which laterally limits the suction line, wherein the suction width regulating subsystem is configured to adjust the width of the suction line by means of the displacement of the at least one displaceable lateral plate. 
 Isowa teaches a conveyor belt apparatus having suction chamber wherein a pair of baffles (81r, 81L , Fig 7) . 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified suction configuration disclosed by Toshihiro to have further incorporated displaceable lateral plate as taught by Isowa in order to reduce suction volume and modify the airflow in the suction chamber in a controlled manner. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  During the prosecution of the claimed invention the limitations “a valve opening device along at least one area of the suction line, wherein the opening device is configured to force an open position of the valves”  fails to render the claimed invention obvious or anticipated. For instance, JP2009280320 discloses a conveyor belt with plurality of valves 37 which are actuated by a cam device (Figs 4 and 6) however , ‘0320 fails to disclose the plurality of valves corresponding to the plurality of perforations fixed  to the conveyor belt “ as claimed in claim 1 in combination with claim 4.  Further search and consideration have failed to result in possible prior art that would render the claimed invention obvious or anticipated. Therefore for the reasons above the claim limitations of claims 4-5 has been considered as containing allowable subject matter if rewritten in independent form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723